DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
This action is responsive to application filed on 05/24/2022. Claims 1-20 are pending examination.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 11341831 Although the claims at issue are not identical, they are not patentably distinct from each other .
Claim Objections	
Claim 1 is objected to because of the following informalities:
Claim 1 recites " a remote device " in line 7. It is presumed to recite "the .
Appropriate correction is required.
                              Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
Claims 1-9,12-19 are rejected under 35 U.S.C. 103 as being unpatentable over Greenwald ; Publication  No US 20050177929) .
As per claim 1, Greenwald discloses a system for detecting impacts, comprising:
 a housing configured to be worn by a user (helmet 100in Figs7,10); 
an accelerometer connected with the housing (accelerometers 14,32 In Fig.7&[0060]);
 the accelerometer configured to detect an acceleration indicative of an impact experienced by the user ([0060]);
Greenwald doesn’t explicitly disclose the term “an inaudible tone chip”;
However, Greenwald teaches on-board control unit 34 in ([0060] &Fig.7);
the inaudible tone chip configured to transmit ultrasonic tones including data of the impact to a remote device ([0061,0125] transmit bursts of high-frequency of ultrasonic data to receiver 42); and 
a remote device including a receiver, the receiver configured to receive the ultrasonic tones transmitted by the inaudible tone chip ([0061,0125] receive by receiver 42 the transmitted bursts of high-frequency of ultrasonic data);.  
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention that the system and function of that shown in Greenwald is equivalent to which is claimed.
As per claim 2, Greenwald discloses The system of claim 1, wherein the housing is a helmet worn by the user (helmet 100 in Figs7,10).  
As per claim 3, Greenwald discloses The system of claim 1, further including a rechargeable battery positioned about the housing, the rechargeable battery connected with the accelerometer and with inaudible tone chip to provide power thereto ([0062]).  
As per claim 4, Greenwald discloses the system of claim 1, wherein the housing is a helmet including an adjustment knob, and wherein the accelerometer is embedded in the adjustment knob (Fig.10,[0127]).  
As per claim 5, Greenwald discloses The system of claim 1, wherein the adjust knob includes at least two electrode prongs extended from the adjustment knob, the at least two electrode prongs configured to directly contact the user's head ([0117-0119]).  
As per claim 6, Greenwald discloses The system of claim 1, wherein the housing includes a computer having a processor and a memory, the computer configured to control the inaudible tone chip (Fig. 4&[0018-0019]).  
As per claim 7, Greenwald discloses The system of claim 6, wherein the computer is configured to convert the data of the impact into a plurality of data packets and transmit each data packet of the plurality of data packets at a different inaudible frequency (Fig.8[0061,0125]).  
As per claim 8, Greenwald discloses The system of claim 6, wherein the housing is protective sports equipment worn by the user (helmet 100in Figs7,10). 
As per claim 9, Greenwald discloses The system of claim 1, wherein the housing includes a wireless antenna (see wireless signal 38 in Fig. 7,[0060]).  
As per claim 12,the claim is interpreted and rejected for the same reasons as stated in the rejection of claim 1 as stated above.
As per claim 13,the claim is interpreted and rejected for the same reasons as stated in the rejection of claim 2 as stated above.
As per claim 14,the claim is interpreted and rejected for the same reasons as stated in the rejection of claim 3 as stated above.
As per claim 15,the claim is interpreted and rejected for the same reasons as stated in the rejection of claim 4 as stated above.
As per claim 16,the claim is interpreted and rejected for the same reasons as stated in the rejection of claim 5 as stated above.
As per claim 17,the claim is interpreted and rejected for the same reasons as stated in the rejection of claims 6&7 as stated above.
As per claim 18,the claim is interpreted and rejected for the same reasons as stated in the rejection of claim 8 as stated above.
As per claim 19,the claim is interpreted and rejected for the same reasons as stated in the rejection of claim 9 as stated above.
Claims 10-11,20 are rejected under 35 U.S.C. 103 as being unpatentable over (Greenwald ; Publication  No US 20050177929)  in view of  (Mack ; Publication  No US 20110181418).
As per claim 10, Greenwald does not explicitly discloses the wireless antenna is configured to transmit or receive data via a WiFi, Bluetooth or cellular network connection.  
However; Mack teaches the wireless antenna is configured to transmit or receive data via a WiFi, Bluetooth or cellular network connection (Fig.8&[0039,0046]).  
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to combine Greenwald and Mack by incorporating the teaching of Mack into the method of Greenwald.
One skilled in the art would be motivated to modify Greenwald and Mack as described above in order to provide full historical medical information to coaches, trainers and medical professionals in real-time .
As per claim 11, Greenwald and Mack disclose the system of claim 9, wherein the data of the impact is transmitted to a relay, and wherein the relay transmits the data of the impact to the remote device (Fig.8&[0039,0046]).   


As per claim 20, Greenwald and Mack disclose The system of claim 19, wherein the wireless antenna is configured to transmit or receive data via a WiFi, Bluetooth or cellular network connection (Fig.8&[0039,0046]).   
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Munear Akki whose telephone number is (571) 272-3428.  The examiner can normally be reached on 8:00-4:00.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Curtis Kuntz can be reached on (571) 272-7499.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 

/MUNEAR T AKKI/            Primary Examiner, Art Unit 2687